Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on April 25, 2022. Pursuant to preliminary amendment filed on December 9, 2019, claims  1, 2, 4-9, 12, 13, 15-21, 28, 29 and 51 are currently pending.
In response to the restriction requirement filed February 24, Applicants’ election without traverse of Group I, claim(s) 1, 2,  4-9, 12 and 13, drawn to a method of preparing a cell population is acknowledged.
Claims 15-21, 28, 29 and 51 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III is maintained for reasons of and made FINAL. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 1, 2,  4-9, 12 and 13 are currently under examination to which the following grounds of rejection are applicable. 
Priority
The present application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/734,740, filing date September 21, 2018.
Thus, the earliest possible priority for the instant application is September 21, 2018.
Claim Interpretation
Claim 6 recites the phrase "negative in ABCG2 and Lin” The term is  interpreted to mean the CD49f+ cells that express CD49f are negative in ABCG2 expression and negative in Lin expression. 
Claim 7 recites the phrases "positive in CD73 and CD45” and “negative in CD4 and Lin28”. The terms are interpreted to mean the CD49f+ cells that express CD49f are positive in CD73 expression, positive in CD45 expression, negative in CD4 expression and negative in Lin28 expression. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2,  4-9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is rejected because of its recitation of “centrifuging the sample” in line 3. It is unclear whether a portion of red blood cells is centrifuged or the blood sample. As such the metes and bounds of the claim are indefinite. 
Claims 2,  4-9, 12 and 13 are indefinite insofar as they depend from claim 1.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4, 5, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kong  et al., (US Pub. 2009/0155226; of record; IDS filed on 2/26/2020) in view Young et al., (WO 2017/176267; of record; IDS filed on 2/26/2020) and further in view of Chaurasia et al., (US Pub. 2016/0097036) and Kleidon et al., (WO 2017/218846 of record; IDS filed on 2/26/2020).
Regarding claims 1 and 5, Kong discloses a method of preparing a cell population ([m]ethods and compositions are provided for the isolation, culture and use of mammalian Dot cells .... highly regenerative, and find use in a variety of situations for repair of skin wounds, cardiac damage and blood vessel damage, para. [0010]), comprising: 
(1) removing at least a portion of red blood cells from a blood sample (the sample is blood cells ... removal of red blood cells may be convenient, para. ([0070]); 
(2) centrifuging the sample and obtaining a pellet ([b]lood of adult mice was collected .... followed with centrifugation, para. ([0016]); 
(3) suspending cells in the pellet in a solution (the cells are suspended in a physiologically acceptable medium, para. ([0046]; [a]n appropriate solution is used for dispersion or suspension. Para. [0070]); and 
(4) enriching target cells in the solution. wherein at least 40% of the cells in the solution are target cells ([c]ompositions highly enriched for Dot cells are achieved .... [t]he subject population will be at or about 50 percent or more Dot cells, para. [0075]) and have a diameter of less than 6 µm (Dot cells are very small cells. having an average size of about 0.5 μm, para. (0010]).
Kong fails to explicitly disclose centrifugation at 3,000xg-15,000xg and wherein said target cells are CD49f cells that express CD49f.
Young  is in the field of optimally isolating adult derived stem cells from whole blood (Abstract) and teaches centrifugation at 3,000xg-15,000xg ([c]entrifugation occurs at about 200 to about 20,000 times gravity, x g, para. [0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kong to include centrifugation of blood at 3,000xg-15,000xg as taught by Young to separate cells by their inherent densities, thereby using an appropriate speed can separate targeted cells of specific sizes (Young, paras. [0049]-[0050]).
The combined teachings of  Kong and Young fail to disclose that the cells in solution are CD49f cell that express CD49f. 
Chaurasia ‘s  teachings are in the field of blood derived stem cell for use in therapy (para. [006]-[0066]). Chaurasia discloses makers of stem cells including CD49f (paragraphs [ [0034]) and flow cytometric analysis of stem cell markers (para. [0013][0018][0019]). Likewise, Kleidon’ teachings are in the field of blood derived stem cell for use in therapy (Abstract; Para. (0034]). Kleidon discloses makers of stem cells including SSA4 (stem cell markers that may be expressed include ... alpha6-integrin ... SSEA-4, para. [0035]; claim 7)
It would have been obvious to one of ordinary skill in the art before the effective time of the claimed the invention to modify the method of Kong and Young to include a cell marker as taught by Chaurasia and Kleidon including specific stem cell markers that can be used to correctly identify a type of stem cell thereby providing positive identification and a method for monitoring the stem cell during therapy. A skilled artisan would have had a reasonable expectation of success in obtaining subsets of FACS-purified cells including CD49f+ or CD49f+/SSEA4+ from a blood sample following the method steps disclosed by Kong and Young. Sorting for cells expressing a particular marker by FACS including expression of CD49f would result in a cell population having 40% of the cells expressing the desired marker, absent evidence to the contrary.
	Regarding claims 2 and 4, the combined teachings of Kong, Young, Chaurasia and Kleidon make obvious the method of claim 1. Moreover, Young discloses in preferred centrifugation at “6000 x g or 6000 RCF (see Table 1, CF3A), 7000 x g or 7000 RCF (see Table 1, CF4A) 8000 x g or 8000 RCF (see Table 1, CF5A)” (page 14; paragraph [0050]). 
Regarding claim 12, the combined teachings of Kong, Young, Chaurasia and Kleidon make obvious the method of claim 1. Suspension of less than 20% in the pellet in the solution would be a matter of routine experimentation based on influential considerations in the design of the assay such as sample of hematopoietic progenitor cells/ ml of collected blood, viability of cells, the amount of acceleration to be applied to the sample to separate various components of a solution and others.  
Regarding claim 13, the combined teachings of Kong, Young, Chaurasia and Kleidon make obvious the method of claim 1. Moreover, Kong et al., teaches an enriched population of  cells obtained by the method recited in claim 1  having a diameter of less than 6 µm (Dot cells are very small cells. having an average size of about 0.5 μm, para. (0010]).
***
Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kong  et al., (US Pub. 2009/0155226; of record; IDS filed on 2/26/2020) in view Young et al., (WO 2017/176267; of record; IDS filed on 2/26/2020) and further in view of Chaurasia et al., (US Pub. 2016/0097036) and Kleidon et al., (WO 2017/218846 of record; IDS filed on 2/26/2020) as applied to claim 1 above, and further in view of Izadyar et al., (US Pub 2017/0136152; of record; IDS filed on 2/26/2020). 
With regard to instant claim 1, the combined teachings of Kong, Young, Chaurasia and Kleidon render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, at paragraph [0010], Kleidon 
discloses the following markers that characterize stem cells: 

    PNG
    media_image1.png
    584
    877
    media_image1.png
    Greyscale

Chaurasia et al., discloses additional markers of human cord blood stem cells including CD34+, CD90+, CD1 84+, CD1 17+, CD49f+, ALDH+, CD45RA- and express pluripotency genes SOX2, OCT4, NANOG, and ZIC3 (abstract).
	Moreover, Izadyar et al., teaches a gonad-derived stem cell side population that express all of the cell surface markers SSEA4, ABCG2, CD117, CD34, BCRP1, SCA1, CD90, CD49f, VASA, GPR-125 and do not express CD45 or lineage markers (e.g, “at least about 85% of the cells in the substantially homogenous population of GDSC-SP cells express all of the cell surface markers SSEA4, ABCG2, CD117, CD34, BCRP1, SCA1, CD90, CD49f, VASA, GPR-125 and do not express CD45 or lineage markers”, paragraph [0005]). Thus, Izadyar’s stem cells do not express Lin, CD4, CD3, CD8 which are lineage markers (e.g, CD4, CD3, CD8 are T cell markers; CD41 is a platelet marker, CD11b/Mac-1 is a macrophage/monocyte markers).
Because the combined teachings of Kong and Young disclose the claimed method of preparing a cell population from a blood sample, the expression of positive markers and negative makers as recited in claims 6-9 should be reasonably expected from the process of enriching for at least a portion of red blood cells, absent any evidence to the contrary. Specific stem cell markers are known in the art and routinely used to correctly identify a type of stem cell thereby providing positive identification of subpopulations of stem cells obtained from a blood sample. 

Conclusion
Claims 1, 2,  4-9, 12 and 13 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633